Exhibit 10.1

SETTLEMENT AGREEMENT

This Settlement Agreement (this “Agreement”), dated as of February 6th, 2013, is
made by and among Avantair, Inc., a Delaware corporation (the “Company”), and
David M. Greenhouse, Special Situations Fund III QP, L.P., Special Situations
Cayman Fund, L.P. and Special Situations Private Equity Fund, L.P. (the
“Holders”).

WHEREAS, the Holders are party to the Registration Rights Agreement dated as of
October 16, 2009 (the “2009 Registration Rights Agreement”) by and among the
Company, the Investors (as defined therein), and EarlyBird Capital, LLC;

WHEREAS, pursuant to the 2009 Registration Rights Agreement, the Company is
obligated to pay to the Holders liquidated damages in amounts calculated
pursuant to the 2009 Registration Rights Agreement in certain circumstances;

WHEREAS, the Company and the Holders have agreed that the Company owes the
Holders an aggregate of $1,055,537.05 (the “Amount Due”) under the 2009
Registration Rights Agreement as of the date hereof;

WHEREAS, the Holders have agreed that, they will accept senior secured
convertible promissory notes of the Company in the form attached hereto as
Exhibit A in the aggregate principal amount of $1,055,537.05 (the “Notes”), and
warrants to purchase an aggregate of 4,222,148 shares of the Company’s common
stock, $0.0001 per share (the “Common Stock”), in the form attached hereto as
Exhibit B (the “Warrants”, and together with the Notes, the “Securities”) in
payment in full of the Amount Due;

WHEREAS, the Notes shall be secured by a first priority, perfected lien in and
security interest on the Collateral (as defined in the Security Agreement)
pursuant to that certain Security Agreement dated as of November 30, 2012 by and
between the Company and Barry Gordon, as collateral agent (the “Security
Agreement”);

WHEREAS, the issuance of the Notes and Warrants is based on a unit price of
$0.25 per unit consisting of a Note convertible into one share of Common Stock
and a Warrant to purchase one share of Common Stock with an exercise price of
$0.50 per share;

WHEREAS, in consideration of the payment of the Amount Due, the Holders have
agreed to toll until March 15, 2013 any additional liquidated damages that would
otherwise accrue under the 2009 Registration Rights;

WHEREAS, the shares of Common Stock issuable upon conversion of the Notes and
the shares of Common Stock issuable upon the exercise of the Warrants shall be
subject to certain registration rights pursuant to that certain Registration
Rights Agreement, dated of even date herewith, by and among the Company and the
Holders in the form attached hereto as Exhibit C (the “Registration Rights
Agreement”); and

WHEREAS, this Agreement, the Notes, the Warrants, the Security Agreement and the
Registration Rights Agreement are referred to herein as the “Transaction
Documents”; and



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual promises, representations,
warranties and covenants herein contained, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and the Holders mutually agree as follows. Capitalized terms used and
not otherwise defined herein shall have the meanings given such terms in the
Notes.

ARTICLE 1

PURCHASE OF NOTES AND WARRANTS

1.1 Issuance of Securities.

(a) Securities. No later than the close of business on the date hereof, the
Company shall issue to each of the Holders, the Securities in the respective
amounts set forth opposite each such Holder’s name on Annex I in payment in full
of the portion of the Amount Due owing to such Holder. Such Securities shall be
registered in such name of names as each Holder may designate.

(b) Tolling. In consideration of the issuance of the Securities and the other
covenants set forth herein, each Holder hereby irrevocably and unconditionally
agrees that no further liquidated damages shall accrue under the 2009
Registration Rights Agreement prior to March 15, 2013 (the “Toll-End Date”).
From and after the Toll-End Date, the provisions of the 2009 Registration Rights
Agreement shall continue in full force and effect. For the avoidance of doubt,
the Company shall not be obligated to pay liquidated damages to the Holders
pursuant to the 2009 Registration Rights Agreement for the period commencing on
the date hereof and ending on the Toll-End Date.

ARTICLE 2

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company represents and warrants to each of the Holders as follows.

2.1 Organization, Qualifications and Corporate Power. The Company is a
corporation duly incorporated, validly existing and in good standing under the
laws of the State of Delaware. The Company has the corporate power and authority
to execute, deliver and perform the Transaction Documents to which it is a party
and to issue, sell and deliver the Securities; provided that the Company may not
have a sufficient number of authorized and unreserved shares of Common Stock to
issue and deliver the shares of Common Stock issuable upon conversions of the
Notes (the “Note Shares”) and to issue and deliver the shares of Common Stock
issuable upon exercise of the Warrants (the “Warrant Shares”), in which case,
the Company would need to seek stockholder approval to increase the number of
authorized shares of Common Stock in order to satisfy its obligations to deliver
Note Shares and Warrant Shares.

 

2



--------------------------------------------------------------------------------

2.2 Authorization of Agreements, Etc.

(a) The execution and delivery by the Company of the Transaction Documents to
which it is a party, the performance by the Company of its obligations
thereunder, the issuance, sale and delivery of the Securities have been duly
authorized by all requisite corporate action.

(b) The Transaction Documents have been duly authorized, executed, issued and
delivered and will constitute valid and legally binding obligations of the
Company, enforceable in accordance with their terms, subject as to enforcement,
to bankruptcy, insolvency, reorganization and other laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles.

(c) Except for the approval of the Proposal (as defined in Section 4.2) by its
stockholders and the filing of the Certificate of Amendment as contemplated in
Section 4.2, the execution, delivery and performance by the Company of the
Transaction Documents and the offer, issuance and sale of the Securities require
no consent of, action by or in respect of, or filing with, any Person,
governmental body, agency, or official other than filings that have been made
pursuant to applicable state securities laws and post-sale filings pursuant to
applicable state and federal securities laws which the Company undertakes to
file within the applicable time periods.

(d) The execution, delivery and performance of the Transaction Documents by the
Company and the issuance and sale of the Securities will not conflict with or
result in a breach or violation of any of the terms and provisions of, or
constitute a default under (i) the Company’s Certificate of Incorporation or the
Company’s Bylaws, both as in effect on the date hereof (true and complete copies
of which have been filed on EDGAR), or (ii)(a) any statute, rule, regulation or
order of any governmental agency or body or any court, domestic or foreign,
having jurisdiction over the Company, any subsidiary of the Company or any of
their respective assets or properties, or (b) any agreement or instrument to
which the Company or any subsidiary of is a party or by which the Company or a
subsidiary is bound or to which any of their respective assets or properties is
subject.

(e) Neither the Company nor any Person acting on its behalf has conducted any
general solicitation or general advertising (as those terms are used in
Regulation D) in connection with the offer or sale of any of the Securities.

(f) Neither the Company nor any of its affiliates, nor any Person acting on its
or their behalf has, directly or indirectly, made any offers or sales of any
Company security or solicited any offers to buy any security, under
circumstances that would adversely affect reliance by the Company on
Section 4(2) for the exemption from registration for the transactions
contemplated hereby or would require registration of the Securities under the
Act.

(g) The offer and sale of the Securities to the Holders as contemplated hereby
is exempt from the registration requirements of the Act.

 

3



--------------------------------------------------------------------------------

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF THE HOLDERS

Each Holder, severally and not jointly, represents and warrants to the Company
that:

3.1 Holder is an “accredited investor” as defined by Rule 501 of Regulation D
(“Regulation D”), promulgated by the Securities and Exchange Commission (the
“Commission”) under the Securities Act of 1933, as amended (the “Act”), and
Holder is capable of evaluating the merits and risks of its investment in the
Securities and has the ability and capacity to protect its interests.

3.2 Holder understands that the Securities, the Note Shares issuable upon
conversion of Notes and the Warrant Shares issuable upon exercise of Warrants
have not been registered under the Act on the ground that the issuance thereof
is exempt under Section 4(2) of the Act and/or Regulation D as a transaction by
an issuer not involving any public offering and that, in the view of the
Commission, the statutory basis for the exception claimed would not be present
if any of the representations and warranties of Holder contained in this
Agreement are untrue or, notwithstanding the Holder’s representations and
warranties, the Holder currently has in mind acquiring any of the Securities,
Notes Shares or Warrant Shares for resale upon the occurrence or non-occurrence
of some predetermined event.

3.3 Holder is acquiring the Securities and, in the event that the Holder should
acquire any Note Shares issuable upon conversion of Notes or Warrant Shares
issuable upon exercise of Warrants, will be acquiring such Note Shares or such
Warrant Shares, as applicable, as principal for its own account, and not for the
benefit of any other Person, for investment purposes and not with a view to
distribution or resale in violation of the Act and such Holder has no present
intention of selling, granting any participation in, or otherwise distributing
the same in violation of the Act without prejudice, however, to such Holder’s
right at all times to sell or otherwise dispose of all or any part of such
Securities, Note Shares and/or Warrant Shares in compliance with applicable
federal and state securities laws. Nothing contained herein shall be deemed a
representation or warranty by such Investor to hold the Securities, the Note
Shares and/or the Warrant Shares for any period of time.

3.4 Holder confirms that Holder has had the opportunity to ask questions of, and
receive answers from, the Company or any authorized Person acting on its behalf
concerning the Company and its business and to obtain any additional
information, to the extent possessed by the Company (or to the extent it could
have been acquired by the Company without unreasonable effort or expense). In
connection therewith, Holder acknowledges that Holder has had the opportunity to
discuss the Company’s business, management and financial affairs with the
Company’s management or any authorized Person acting on its behalf. Neither such
inquiries nor any other due diligence investigation conducted by such Holder
shall modify, limit or otherwise affect such Holder’s right to rely on the
Company’s representations and warranties contained in this Agreement and the
other Transaction Documents.

3.5 Holder has all requisite legal and other power and authority to execute and
deliver this Agreement and to carry out and perform its obligations under the
terms of this Agreement.

 

4



--------------------------------------------------------------------------------

This Agreement constitutes a valid and legally binding obligation of Holder
enforceable in accordance with its terms, subject as to enforcement, to
bankruptcy, insolvency, reorganization and other laws of general applicability
relating to or affecting creditors’ rights and to general equity principles.

3.6 Holder has carefully considered and has discussed with its legal, tax,
accounting and financial advisors, to the extent the Holder has deemed
necessary, the suitability of this investment and the transactions contemplated
by this Agreement for the Holder’s particular federal, state, local and foreign
tax and financial situation and has independently determined that this
investment and the transactions contemplated by this Agreement are a suitable
investment for the Holder. Holder understands that it (and not the Company)
shall be responsible for Holder’s own tax liability that may arise as a result
of the investment in the Securities or the transactions contemplated by this
Agreement.

3.7 Holder acknowledges that an investment in the Securities is speculative and
involves a high degree of risk and that Holder can bear the economic risk of the
acceptance of such Securities, including a total loss of its investment. Holder
recognizes and understands that no federal, state, or foreign agency has
recommended or endorsed the purchase of the Securities. Holder acknowledges that
it has such knowledge and experience in financial and business matters that
Holder is capable of evaluating the merits and risks of an investment in the
Securities and of making an informed investment decision with respect thereto.

3.8 Because of the legal restrictions imposed on resale or transfer of the
Securities, Holder understands that the Company shall have the right to note
stop-transfer instructions in its records to the extent and for such period as
may be reasonably required for compliance with applicable securities laws, and
Holder has been informed of the Company’s intention to do so. Any sales,
transfers, or other dispositions of the Securities by Holder, if any, will be
made in compliance with the Act and any other applicable securities laws, and
all applicable rules and regulations promulgated thereunder and the terms of
this Agreement.

3.9 The residency of Holder (or, in the case of a partnership, limited liability
company or corporation, such entity’s principal place of business) is correctly
set forth below Holder’s name on Annex I.

ARTICLE 4

COVENANTS

4.1 Removal of Legends. In connection with any sale or disposition of the
Securities, the Note Shares and/or the Warrant Shares by an Holder pursuant to
Rule 144 or pursuant to any other exemption under the Act such that the
purchaser acquires freely tradable shares and upon compliance by the Holder with
the requirements of this Agreement, the Company shall or, in the case of Common
Stock, shall cause the transfer agent for the Common Stock (the “Transfer
Agent”) to issue replacement certificates representing the securities sold or
disposed of without restrictive legends. Upon the earlier of (i) registration
for resale pursuant to the Registration Rights Agreement or (ii) the securities
becoming freely tradable by a non-affiliate pursuant to Rule 144 the Company
shall (A) deliver to the Transfer Agent irrevocable instructions that the

 

5



--------------------------------------------------------------------------------

Transfer Agent shall reissue a certificate representing shares of Common Stock
without legends upon receipt by such Transfer Agent of the legended certificates
for such shares, together with either (1) a customary representation by the
Holder that Rule 144 applies to the shares of Common Stock represented thereby
or (2) a statement by the Holder that such Holder has sold the shares of Common
Stock represented thereby in accordance with the Plan of Distribution contained
in the Registration Statement, and (B) cause its counsel to deliver to the
Transfer Agent one or more blanket opinions to the effect that the removal of
such legends in such circumstances may be effected under the Act. From and after
the earlier of such dates, upon an Holder’s written request, the Company shall
promptly cause certificates evidencing the Holder’s Securities to be replaced
with certificates which do not bear such restrictive legends, and Note Shares
subsequently issued upon due conversion of the Notes and Warrant Shares
subsequently issued upon due exercise of the Warrants shall not bear such
restrictive legends provided the provisions of either clause (i) or clause
(ii) above, as applicable, are satisfied with respect to such Note Shares and
Warrant Shares, as applicable. When the Company is required to cause an
unlegended certificate to replace a previously issued legended certificate, if:
(1) the unlegended certificate is not delivered to an Holder within three
(3) Business Days of submission by that Holder of a legended certificate and
supporting documentation to the Transfer Agent as provided above and (2) prior
to the time such unlegended certificate is received by the Holder, the Holder,
or any third party on behalf of such Holder or for the Holder’s account,
purchases (in an open market transaction or otherwise) shares of Common Stock to
deliver in satisfaction of a sale by the Holder of shares represented by such
certificate (a “Buy-In”), then the Company shall pay in cash to the Holder (for
costs incurred either directly by such Holder or on behalf of a third party) the
amount by which the total purchase price paid for Common Stock as a result of
the Buy-In (including brokerage commissions, if any) exceeds the proceeds
received by such Holder as a result of the sale to which such Buy-In relates.
The Holder shall provide the Company written notice indicating the amounts
payable to the Holder in respect of the Buy-In

4.2 Stockholder’s Consent; Share Increase.

(a) The Holders hereby irrevocable consent to an increase in the authorized
number of shares of Common Stock from 75,000,000 to 175,000,000 (the “Share
Increase”). The Company shall use its commercially reasonable efforts to obtain
such additional consents from stockholders of the Company as shall be necessary
to approve the Share Increase pursuant to the requirements of applicable law and
the terms of the Company’s Certificate of Incorporation and Bylaws.

(b) Promptly following the execution and delivery of this Agreement but no later
than March 23, 2013, the Company shall prepare and file with the SEC an
information statement, disclosing that it intends to effect the Share Increase
and that the requisite stockholders of the Company have irrevocably consented to
the Share Increase in accordance with applicable law and the Company’s
Certificate of Incorporation and Bylaws and otherwise meeting the requirements
of Section 14(c) of the Securities Exchange Act of 1934, as amended (the “1934
Act”) and the rules and regulations promulgated thereunder (the “Information
Statement”) and, after receiving and promptly responding to any comments of the
SEC thereon, shall promptly mail such Information Statement to the stockholders
of the Company not less than 20 calendar days prior to the effective date of the
Share Increase (the “Share Increase Effective Date”), or such longer period as
may be required by applicable law or the Company’s Certificate

 

6



--------------------------------------------------------------------------------

of Incorporation or Bylaws. Each Holder shall promptly furnish in writing to the
Company such information relating to such Holder and its investment in the
Company as the Company may reasonably request for inclusion in the Information
Statement. The Company will comply with Section 14(c) of the 1934 Act and the
rules and regulations promulgated thereunder in connection with the preparation
and mailing of the Information Statement, and the Information Statement shall
not, as of the date that the Information Statement (or any amendment thereof or
supplement thereto) is first mailed to stockholders, or at the Share Increase
Effective Date, contain any statement which, at the time and in the light of the
circumstances under which it is made, is false or misleading with respect to any
material fact, or which omits to state any material fact necessary in order to
make the statements therein not false or misleading or necessary to correct any
statement in any earlier communication with respect to the same subject matter
which has become false or misleading. If the Company should discover at any time
prior to the Share Increase Effective Date, any event relating to the Company or
any of its subsidiaries or any of their respective affiliates, officers or
directors that is required to be set forth in a supplement or amendment to the
Information Statement, in addition to the Company’s obligations under the 1934
Act, the Company will promptly inform the Holders thereof.

(c) No later than two Business Days following the earliest date that the Company
can effect the Share Increase in accordance with applicable law, the Company’s
Certificate of Incorporation and Bylaws and the provisions of Section 14(c) of
the 1934 Act and the rules and regulations promulgated thereunder, the Company
shall prepare and file with the Secretary of State of the State of Delaware an
amendment to the Company’s Certificate of Incorporation effecting the Share
Increase.

(d) If the Share Increase Effective Date does not occur on or prior to May 17,
2013 (the “Share Increase Deadline”), the Company will make pro rata payments to
each Holder, as liquidated damages and not as a penalty, in an amount equal to
1.5% of the aggregate Amount Due to such Holder hereunder for each 30-day period
or pro rata for any portion thereof following the Share Increase Deadline until
the Share Increase Effective Date occurs. Such payments shall constitute the
Holders’ exclusive monetary remedy for such events, but shall not affect the
right of the Holders to seek injunctive relief. Such payments shall be made to
each Holder in cash no later than three (3) Business Days after the end of each
30-day period.

4.3 Reservation of Common Stock. From and after the Share Increase Effective
Date, the Company shall at all times reserve and keep available out of its
authorized but unissued shares of Common Stock, solely for the purpose of
providing for the conversion of the Notes and the exercise of the Warrants, such
number of shares of Common Stock as shall from time to time equal the number of
shares sufficient to permit the conversion of the Notes and the exercise of the
Warrants in accordance with their respective terms.

4.4 Amendment to Security Agreement. No later than the close of business on the
date hereof, the Company shall deliver to the Holders an amendment or supplement
to the Security Agreement in form and substance satisfactory to the Holders and
their counsel pursuant to which the obligations of the Company hereunder and
under the Transaction Documents will be “Obligations” under the Security
Agreement and entitled to the first priority liens in and security interests on
the Collateral to the same extent as the other Obligations secured thereby.

 

7



--------------------------------------------------------------------------------

ARTICLE 5

MISCELLANEOUS

5.1 Expenses. The Company and the Holders shall each bear their own costs and
expenses, including without limitation legal fees and expenses, incurred in
connection with the negotiation of this Agreement and the other Transaction
Documents. In the event that legal proceedings are commenced by any party to
this Agreement against another party to this Agreement in connection with this
Agreement or the other Transaction Documents, the party or parties which do not
prevail in such proceedings shall severally, but not jointly, pay their pro rata
share of the reasonable attorneys’ fees and other reasonable out-of-pocket costs
and expenses incurred by the prevailing party in such proceedings.

5.2 Further Assurances. The Company shall duly execute and deliver, or cause to
be duly executed and delivered, at its own cost and expense, such further
instruments and documents and to take all such action, in each case as may be
necessary or proper in the reasonable judgment of the Holders to carry out the
provisions and purposes of this Agreement and the other Transaction Documents.

5.3 Survival. The representations, warranties, covenants and agreements made
herein shall survive any investigation made by any party hereto, the execution
and delivery of this Agreement and the closing of the transactions contemplated
hereby.

5.4 Successors and Assigns. This Agreement shall bind and inure to the benefit
of the Company and the Holders and their respective successors and permitted
assigns. Subject to applicable federal and state securities laws and
regulations, the Holders may freely assign either this Agreement or any of their
rights, interests, or obligations hereunder without the prior written approval
of the Company.

5.5 Entire Agreement. This Agreement and the other writings referred to herein
or delivered pursuant hereto (including the other Transaction Documents) which
form a part hereof contain the entire agreement among the parties with respect
to the subject matter hereof and thereof and supersede all prior and
contemporaneous arrangements or understandings with respect thereto.

5.6 Notices. All notices, requests, demands, claims, consents and other
communications delivered hereunder (whether or not required to be delivered
hereunder) shall be deemed to be sufficient and duly given if contained in a
written instrument (a) personally delivered, (b) sent by fax, (c) sent by
nationally-recognized overnight courier guaranteeing next business day delivery
or (d) sent by first class registered or certified mail, postage prepaid, return
receipt requested, in each case addressed as follows:

(i) if to the Company, to:

Avantair, Inc.

4311 General Howard Drive

Clearwater, Florida 33762

Attention: Chief Executive Officer

Fax: (727) 216-0036

 

8



--------------------------------------------------------------------------------

with a copy to:

Michael L. Fantozzi, Esq.

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

One Financial Center

Boston, MA 02111

Fax: (617) 542-2241

and

(ii) if to a Holder, to him, her or it at his, her or its address set forth on
Annex I hereto.

or to such other address as the party to whom such notice or other communication
is to be given may have furnished to each other party in writing in accordance
herewith. Any such notice or communication shall be deemed to have been received
(A) when delivered, if personally delivered, (B) when sent, if sent by telecopy
on a business day (or, if not sent on a business day, on the next business day
after the date sent by telecopy), (C) on the next business day after dispatch,
if sent by nationally recognized, overnight courier guaranteeing next business
day delivery, and (D) on the fifth (5th) business day following the date on
which the piece of mail containing such communication is posted, if sent by
mail.

5.7 Amendments, Modifications, Terminations and Waivers. Provisions of this
Agreement and the Securities may be amended, modified, terminated or waived only
by the written consent of the Company and holders of at least a majority of the
aggregate principal amount of the Notes then outstanding.

5.8 Governing Law; Waiver of Jury Trial. This Agreement shall be governed by,
and construed in accordance with, the internal laws of the State of New York
without regard to the choice of law principles thereof. Each of the parties
hereto irrevocably submits to the exclusive jurisdiction of the courts of the
State of New York located in New York County and the United States District
Court for the Southern District of New York for the purpose of any suit, action,
proceeding or judgment relating to or arising out of this Agreement and the
transactions contemplated hereby. Service of process in connection with any such
suit, action or proceeding may be served on each party hereto anywhere in the
world by the same methods as are specified for the giving of notices under this
Agreement. Each of the parties hereto irrevocably consents to the jurisdiction
of any such court in any such suit, action or proceeding and to the laying of
venue in such court. Each party hereto irrevocably waives any objection to the
laying of venue of any such suit, action or proceeding brought in such courts
and irrevocably waives any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum. EACH OF THE
PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION
WITH RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED
SPECIFICALLY AS TO THIS WAIVER.

 

9



--------------------------------------------------------------------------------

5.9 No Third Party Reliance. Anything contained herein to the contrary
notwithstanding, the representations and warranties of the Company contained in
this Agreement (a) are being given by the Company as an inducement to the
Holders to enter into this Agreement and the other Transaction Documents (and
the Company acknowledges that the Holders have expressly relied thereon) and
(b) are solely for the benefit of the Holders. Accordingly, no third party
(including, without limitation, any holder of capital stock of the Company) or
anyone acting on behalf of any holder thereof other than the Holders, and each
of them, shall be a third-party or other beneficiary of such representations and
warranties and no such third party shall have any rights of contribution against
the Holders or the Company with respect to such representations or warranties or
any matter subject to or resulting in indemnification under this Agreement or
otherwise.

5.10 Publicity. Neither the Holders nor the Company shall issue any press
release or make any public disclosure regarding the transactions contemplated
hereby unless such press release or public disclosure is approved by the Company
in advance. Notwithstanding the foregoing, each of the parties hereto may, in
documents required to be filed by it with the Commission or other regulatory
bodies, make such statements with respect to the transactions contemplated
hereby as each may be advised by counsel is legally necessary or advisable.

5.11 Severability. It is the desire and intent of the parties that the
provisions of this Agreement be enforced to the fullest extent permissible under
the law and public policies applied in each jurisdiction in which enforcement is
sought. Accordingly, in the event that any provision of this Agreement would be
held in any jurisdiction to be invalid, prohibited or unenforceable for any
reason, such provision, as to such jurisdiction, shall be ineffective, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any jurisdiction.
Notwithstanding the foregoing, if such provision could be more narrowly drawn so
as to not be invalid, prohibited or unenforceable in such jurisdiction, it
shall, as to such jurisdiction, be so narrowly drawn, without invalidating the
remaining provisions of this Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction.

5.12 Independence of Agreements, Covenants, Representations and Warranties. All
agreements and covenants hereunder shall be given independent effect so that if
a certain action or condition constitutes a default under a certain agreement or
covenant, the fact that such action or condition is permitted by another
agreement or covenant shall not affect the occurrence of such default, unless
expressly permitted under an exception to such covenant. In addition, all
representations and warranties hereunder shall be given independent effect so
that if a particular representation or warranty proves to be incorrect or is
breached, the fact that another representation or warranty concerning the same
or similar subject matter is correct or is not breached will not affect the
incorrectness of or a breach of a representation and warranty hereunder. The
annexes and exhibits attached hereto are hereby made part of this Agreement in
all respects.

5.13 Counterparts; Facsimile and Electronic Signatures. This Agreement may be
executed in any number of counterparts, and each such counterpart hereof shall
be deemed to be an original instrument, but all such counterparts together shall
constitute but one agreement. Counterpart signatures to this Agreement delivered
by facsimile or other electronic transmission shall be acceptable and binding.

 

10



--------------------------------------------------------------------------------

5.14 Headings. The section and paragraph headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

5.15 Appointment. The Holders by their acceptance of the benefits of this
Agreement and the Security Agreement, hereby designate Barry Gordon (or if a
successor Collateral Agent has been appointed under the Security Agreement,
hereby designate such successor) as the Collateral Agent (as defined in the
Security Agreement) to act as specified in the Security Agreement. Each Holder
shall be deemed irrevocably to authorize the Collateral Agent to take such
action on its behalf under the provisions of the Security Agreement and to
exercise such powers and to perform such duties thereunder as are specifically
delegated to or required of the Collateral Agent by the terms thereof and such
other powers as are reasonably incidental thereto. The Collateral Agent may
perform any of its duties thereunder by or through its agents or employees.

*        *        *         *        *

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has duly executed this Note and
Warrant Purchase Agreement as of the date first written above.

 

AVANTAIR, INC. By:  

/s/ Stephen M. Wagman

  Name:   Stephen M. Wagman   Title:   President



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has duly executed this Note and
Warrant Purchase Agreement as of the date first written above.

 

WITNESS:      DAVID M. GREENHOUSE

 

    

/s/ David M. Greenhouse

WITNESS:      SPECIAL SITUATIONS FUND III QP, L.P.      SPECIAL SITUATIONS
CAYMAN FUND, L.P.      SPECIAL SITUATIONS PRIVATE EQUITY FUND, L.P.

 

     By:  

/s/ David M. Greenhouse

       David M. Greenhouse, General Partner



--------------------------------------------------------------------------------

ANNEX I

Schedule of Holders

 

Holders (Holder Name, Address and Contact Information)

   Purchase Price
(Principal Amount
of Note)      Warrant
Shares  

DAVID M. GREENHOUSE

   $ 66,498.83         265,995   

527 Madison Avenue Suite 2600

New York, NY 10022

(212) 319-6670

     

SPECIAL SITUATIONS FUND III QP, L.P.

   $ 618,122.50         2,472,490   

527 Madison Avenue Suite 2600

New York, NY 10022

(212) 319-6670

     

SPECIAL SITUATIONS CAYMAN FUND, L.P.

   $ 206,040.83         824,163   

527 Madison Avenue Suite 2600

New York, NY 10022

(212) 319-6670

     

SPECIAL SITUATIONS PRIVATE EQUITY FUND, L.P.

   $ 164,874.89         659,500   

527 Madison Avenue Suite 2600

New York, NY 10022

(212) 319-6670

        

 

 

    

 

 

 

Total

   $ 1,055,537.05         4,222,148      

 

 

    

 

 

 



--------------------------------------------------------------------------------

EXHIBIT A

Form of Senior Secured Convertible Promissory Note

(See attached)



--------------------------------------------------------------------------------

EXHIBIT B

Form of Warrant to Purchase Shares of Common Stock

(See attached)



--------------------------------------------------------------------------------

EXHIBIT C

Form of Registration Rights Agreement

(See attached)